Appellant, J. L. Chapman, in his capacity as commissioner of insurance and banking, sued appellee, S.D. Jones, in the district court of Hill county to recover $1,000 alleged to have been assessed by appellant's predecessor in office against appellee as his individual liability as a stockholder in the First State Bank of Penelope, an insolvent banking corporation, organized under the laws of the state of Texas and at the time of such assessment in the hands of the commissioner of insurance and banking for liquidation. There was a trial before a jury, an instructed verdict for appellee and judgment in his favor thereon. Both appellant and appellee agree that this is a companion case to Chapman, Commissioner, v. Denton, 268 S.W. 252, decided by this court on a recent day of the present term. Counsel for appellant in that case represent the appellant in this case, and counsel for appellee in that case represent the appellee in this case. While there are some minor differences, the controlling issues in this case are the same as in said case of Chapman v. Denton, and appellee expressly states that such is the fact in his brief in this case. In fact, appellee's said brief appears to be a literal copy of the brief of appellee in said former case. No motion for rehearing has been filed in the case of Chapman v. Denton, and it therefore appears that the parties have acquiesced in the decision of this court as a correct disposition of said case. Upon the authority of that case, the judgment of the trial court in this case is reversed and the cause is remanded for another trial.
 *Page 279